Case:18-01259-EEB Doc#:39 Filed:01/02/20              Entered:01/02/20 12:50:01 Page1 of 1
      BAP Appeal No. 19-48            Docket No. 11    Filed: 01/02/2020    Page: 1 of 1


                   UNITED STATES BANKRUPTCY APPELLATE PANEL

                                 OF THE TENTH CIRCUIT

                           —————————————————


 IN RE JULIO CESAR BARRERA and                                 BAP No. CO-19-048
 MARIA DE LA LUZ MORO,

          Debtors.
 ____________________________________
                                                               Bankr. No. 16-13216
 SIMON E. RODRIGUEZ, Chapter 7                                  Adv. No. 18-01259
 Trustee,                                                           Chapter 7

             Plaintiff - Appellant,

 v.

 JULIO CESAR BARRERA and MARIA
 DE LA LUZ MORO,
                                                                   JUDGMENT
             Defendants - Appellees.


                           —————————————————

       The judgment of this Court is hereby entered in accordance with the Order issued on

January 1, 2020.


                                                  For the Panel:




                                                 Blaine F. Bates
                                                 Clerk of Court
